                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY
                           CAMDEN VICINAGE

 DAVID SPAHR

                        Plaintiff     Civil. No. 19-00096(NLH/JS)
           v.

 SALEM BOTANICALS CORPORATION

                        Defendants.

                         SCHEDULING ORDER

     This Scheduling Order confirms the directives          given to
counsel at the initial scheduling conference on April       29, 2019;
and the Court noting the following appearances: Ben David   Manevitz,
Esquire, appearing on behalf of plaintiff; and Neil         Friedman,
Esquire, appearing on behalf of defendant.

     IT IS this 3rd day of May, 2019, hereby ORDERED:

     1.    By May 15, 2019, plaintiff shall produce all licensing
agreements regarding the copyright and photo at issue in the
litigation

     2.   The parties shall serve FED. R. CIV. P. 26(a) disclosures
on or before May 17, 2019.

     3.   By May 17, 2019, the parties shall forward a joint letter
to the Court stating that they have conferred pursuant to L. CIV.
R. 26.1(b)(2) and 26.1(d) concerning discovery of digital
information and advise whether the parties have agreed on computer-
based and other digital discovery matters. All disputes shall be
identified in the joint letter. No issue will be addressed unless
the letter is accompanied by an Affidavit that complies with L.
CIV. R. 37.1(b)(1). All outstanding discovery issues not raised
shall be deemed waived.

     4.   Initial written discovery requests shall be served by
June 7, 2019. Any responses, answers and objections to initial
written discovery requests shall be served in accordance with Court
Rules.


                                 1
     5.    By June 14, 2019, the parties shall serve the Court with
an agreed upon Discovery Confidentiality Order that complies with
L. CIV. R. 5.3 or a copy of the latest version of the Order with a
list of the issues in dispute. Unless good cause is shown, the
parties shall use the form included as Appendix S to the Local
Civil Rules of Procedure. The applicable rule no longer requires
that a separate Certification be served.

     6.   The time within which to seek amendments to the   pleadings
or to add new parties will expire on August 1, 2019.        Except as
otherwise permitted in the Federal and Local Rules           of Civil
Procedure, leave of court is necessary to file an amended   pleading.

     7.   Pretrial   factual   discovery   is   hereby   extended   to
November 27, 2019.

     8.   All expert reports and expert disclosures pursuant to
FED. R. CIV. P. 26(a)(2) on behalf of plaintiff shall be served
upon counsel for defendant no later than December 16, 2019. All
expert reports and expert disclosures pursuant to Fed. R. CIV. P.
26(a)(2) on behalf of defendant shall be served upon counsel for
plaintiff no later than January 15, 2020. Each such report should
be accompanied by the curriculum vitae of the proposed expert
witness. Depositions of expert witnesses shall be concluded by
February 14, 2020.

     9.   Dispositive Motions. Dispositive motions shall be filed
with the Clerk of the Court no later than March 2, 2020, in
accordance with the applicable Federal and Local Rules of Civil
Procedure. This Order is subject to the Individual Rules and
Procedures (if any) of the presiding District Judge.

     10. It will be necessary for counsel to cooperate in
preparing the form Joint Final Pretrial Order. The instructions
for preparing the Order can be found on the website at
http://www.njd.uscourts.gov/sites/njd/files/pretrialorder%20camd
en.pdf.   The Joint Final Pretrial Order signed by all counsel
shall be delivered to the Court three (3) days before the in-
person Final Pretrial Conference to be held on April 27, 2020 at
10:00 a.m. The plaintiff's portion of the proposed order shall
be prepared and sent to defense counsel no later than March 30,
2020. Defendant's portion of the proposed order shall be prepared
and returned to counsel for plaintiff no later than April 13, 2020.


                                 2
     LEAD TRIAL COUNSEL FOR ALL PARTIES SHALL APPEAR AT THE FINAL
PRETRIAL CONFERENCE AND SHALL BE PREPARED TO DISCUSS SETTLEMENT OF
THE CASE.

     11. If a dispositive motion is filed by the Court Ordered
deadline, the Final Pretrial Conference shall be deemed postponed,
and will be rescheduled, if necessary, after the motion is decided.

     12. At least three (3) days prior to the next scheduled
conference, the parties shall send the Court a letter identifying
all discovery disputes. No issue will be addressed unless the
letter is accompanied by an Affidavit that complies with L. Civ.
R. 37.1(b)(1). All outstanding discovery issues not raised shall
be deemed waived.

     13. The Court will conduct a telephone conference on
November 7, 2019 at 10:00 A.M.  Counsel for plaintiff shall
initiate the telephone call.

     14. Any application for an extension of time beyond the
deadlines set herein shall be made in writing to the undersigned
and served upon all counsel prior to expiration of the period
sought to be extended, and shall disclose in the application all
such   extensions   previously   obtained,  the   precise   reasons
necessitating the application showing good cause under FED. R. CIV.
P. 16(b), and whether adversary counsel agree with the application.
The schedule set herein will not be extended unless good cause is
shown.

THE FAILURE OF A PARTY OR ATTORNEY TO OBEY THIS ORDER MAY RESULT
     IN IMPOSITION OF SANCTIONS UNDER FED. R. CIV. P. 16(f).


                                 s/ Joel Schneider
                                 JOEL SCHNEIDER
                                 United States Magistrate Judge




                                 3
